Electronically Filed
                                                                Supreme Court
                                                                SCWC-28473
                                                                23-MAR-2011
                                                                11:56 AM
                                 SCWC-28473


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


       MICHELE R. STEIGMAN, Petitioner-Plaintiff-Appellant,


                                     vs.


         OUTRIGGER ENTERPRISES, INC., dba OHANA SURF HOTEL,

                   Respondent-Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 28473; CIV. NO. 05-1-0274)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

                (By: Nakayama, J., for the court1
)


            Petitioner-Plaintiff-Appellant’s Application for Writ

of Certiorari filed on February 10, 2011 is hereby accepted and

will be scheduled for oral argument.          The parties will be

notified by the appellate clerk regarding scheduling. 

            DATED: Honolulu, Hawai'i, March 23, 2011.
                                    FOR THE COURT:

                                    /s/ Paula A. Nakayama 

                                    Associate Justice

Janice P. Kim and Bruce B.

Kim for petitioner-plaintiff­
appellant on the application


Dennis E.W. O’Connor and

Michael J. McGuigan for

respondent-defendant-appellee

on the response



      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ., and

Circuit Judge Wilson, assigned by reason of vacancy.